Citation Nr: 0841734	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-05 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a temporary total rating under 38 C.F.R. § 
4.29, based on a period of hospitalization from May 1, 2003, 
to May 30, 2003.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the claims.

In June 2007, the Board remanded this case for additional 
evidentiary development.  The case has now been returned for 
further appellate consideration.  As a preliminary matter, 
the Board finds that the remand directives have been 
completed, and, thus, a new remand is not required in order 
to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The veteran was hospitalized in May 2003 for nonservice-
connected alcoholism and substance abuse.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's alcoholism is a symptom 
of or is secondary to his service-connected PTSD.

4.  The veteran's service-connected PTSD is not manifested by 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 
CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating under 38 C.F.R. 
§ 4.29 for the veteran's May 2003 hospitalization are not 
met.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.301, 4.29 (2008).

2.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected PTSD are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In the instant case, the 
veteran was sent pre-adjudication notice by a letter dated in 
July 2003.  He was also sent additional notification by 
letters dated in March 2006, June 2007, and February 2008.  
Taken together, these letters informed the veteran of what 
was necessary to substantiate his claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  
Specifically, the Court held that section § 5103(a) requires: 
(1) at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the Board notes that the aforementioned VCAA 
letters satisfy element (1) and element (3).  Although none 
of the aforementioned notification letters contained the 
specific criteria of the relevant Diagnostic Code (i.e., 
element (2)), this information was included in the December 
2004 Statement of the Case.  The Board also notes that the 
veteran has actively participated in the processing of his 
case, and the statements submitted in support of his claim 
have indicated familiarity with the requirements for the 
benefits sought on appeal.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 
427 (2006).  For example, an October 2008 statement from his 
accredited representative summarized the criteria for 
evaluating PTSD.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the appellant was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available relevant medical 
records pertinent to the issues on appeal are in the claims 
folder.  The veteran has had the opportunity to present 
evidence and argument in support of his claims, and nothing 
reflects he has indicated the existence of any relevant 
evidence that has not been obtained or requested.  In fact, 
he reported in a March 2008 statement that he had no other 
information or evidence to give VA to substantiate his 
claims.  Moreover, he was accorded VA examinations in 
November 2003, September 2005 and March 2008 regarding this 
case.  Consequently, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Temporary Total Rating under 38 C.F.R. § 4.29

VA regulations provide that a total disability rating will be 
assigned without regard to other provisions of the Schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or approved hospital 
for a period in excess of 21 days.  38 C.F.R. § 4.29.  
Additionally, paragraph (b) of that section provides that 
notwithstanding that hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  If service connection for the 
disability under treatment is granted after hospital 
admission, the rating will be from the first day of 
hospitalization if otherwise in order.  38 C.F.R. § 4.29(b).

The Board acknowledges that the veteran was hospitalized from 
May 1 to 30, 2003, which is in excess of 21 days.  However, 
the record reflects he was hospitalized for alcoholism and 
substance abuse, which are nonservice-connected disabilities.  
Moreover, pursuant to 38 U.S.C.A. §§ 105, 1110 and 1131, "no 
compensation shall be paid if the disability is the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs."  Willful misconduct is defined as "an act involving 
conscious wrongdoing or known prohibited action."  It 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences. Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct. 
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease, or death.  See 38 C.F.R. 
§ 3.1(n).

Alcohol use is considered willful misconduct where one 
deliberately drinks a beverage to enjoy its intoxicating 
effects, and intoxication results proximately and immediately 
in disability or death.  See 38 C.F.R. § 3.301(c)(2).  
Similarly, the progressive and frequent use of drugs to the 
point of addiction is considered willful misconduct.  Where 
drugs are used to experience their effects, and the effects 
result proximately and immediately in disability, the 
disability is considered the result of willful misconduct.  
See 38 C.F.R. § 3.301(c)(3).  But, diseases or disabilities 
that are a secondary result of chronic alcohol or drug use 
are not considered to be of willful misconduct origin.  See 
38 C.F.R. § 3.301(c)(2), (c)(3).

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
overruling Barela v. West, 11 Vet. App. 280 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that veterans can only recover for an 
alcohol or drug abuse disability secondary to a service-
connected disability if they can adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder.  So 
compensation would only result where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability.  This case primarily concerns 
situations where the veteran has a service-connected 
psychiatric disorder and is attempting to receive additional 
compensation, etc., for his alcohol and/or drug abuse on the 
premise that it is proximately due to or the result of his 
service-connected psychiatric disability.  The converse of 
this, however, is not sustainable where he has abused alcohol 
and/or drugs and wants compensation for it as the primary 
condition - as opposed to the secondary residual.

In this case, both the November 2003 and September 2005 VA 
examinations contain opinions indicating that the veteran's 
alcoholism is secondary to his service-connected PTSD.  For 
example, the September 2005 VA examiner opined, among other 
things, "[i]t is at least as likely as not that [the 
veteran's] alcohol dependence is aggravated by his PTSD 
symptoms as well as the Iraq War news."  However, the more 
recent March 2008 VA examiner stated that the veteran had a 
long history of substance addiction that appeared to be the 
primary focus of mental health treatment for many years.  
Although the examiner noted that alcohol abuse was common 
among veterans with PTSD, the examiner opined that addiction 
was likely a separate diagnosis with multiple causes and 
separate onset, and likely not directed related to PTSD.  
Since the March 2008 VA examiner's opinion was based on an 
evaluation of the veteran and review of his VA claims folder, 
which would have included the prior opinions of the November 
2003 and September 2005 VA examiners and included a rationale 
for the opinion, the Board finds that it is entitled to the 
most weight on this issue.  Consequently, the Board concludes 
that the preponderance of the competent medical evidence is 
against a finding that the veteran's alcoholism is a symptom 
of or is secondary to his service-connected PTSD.

In view of the foregoing, the veteran is not entitled to a 
temporary total rating pursuant to 38 C.F.R. § 4.29.

II.  PTSD

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court has 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 
C.F.R. § 4.130.  When a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication, a noncompensable (zero 
percent) evaluation is warranted.  Occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 percent 
evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  
38 C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b). 

In this case, the Board acknowledges that the veteran's PTSD 
is manifest, in part, by depression, anxiety, and chronic 
sleep disturbance to include nightmares.  However, as 
indicated above, such symptomatology is contemplated by the 
30 percent rating.  As such, it does not warrant a higher 
rating.

The Board finds that a thorough review of the competent 
medical evidence reflects that the veteran's service-
connected PTSD is not manifested by symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

The November 2003 VA examination specifically found that the 
veteran's affect was appropriate, and not blunted or flat.  
Although noted as being restricted on the subsequent 
September 2005 VA examination, the veteran's affect was not 
found to be flat.  Similarly, his affect was found to be 
subdued on the more recent March 2008 VA examination, but 
varied with the content of his speech and was mood congruent 
with minimal signs of irritation.  

The November 2003 VA examination found that the veteran was 
alert and oriented times 3, with no apparent deficits in 
memory, attention, or concentration 
apparent on examination.  Nothing in the other competent 
medical evidence of record, to include the September 2005 and 
March 2008 VA examinations, indicates impairment of short and 
long term memory.  

The veteran denied panic attacks at the November 2003 VA 
examination.  Nothing in the other competent medical evidence 
of record indicates he otherwise experiences panic attacks 
more than once a week.

The veteran's speech was found to be normal as to rate, and 
was logical and coherent at the November 2003 VA examination.  
Although his speech was noted as being soft with a slow rate 
at the subsequent September 2005 VA examination, it was 
coherent.  The most recent VA examination of March 2008 found 
that his speech was clear and of normal volume and 
articulation.  Thus, his PTSD has not resulted in 
circumstantial, circumlocutory, or stereotyped, speech.

The November 2003 VA examination found no evidence of a 
thought disorder.  His thought process was goal-directed and 
well-organized at the subsequent September 2005 VA 
examination.  Similarly, the March 2008 VA examination found 
his though process was goal oriented and had no derailment, 
loose or clanging associations, thought blocking or 
neologisms.  Moreover, he was found to have fair insight and 
judgment on the September 2005 VA examination, and nothing in 
the other medical evidence of record indicates impaired 
insight or judgment.  Further, he was consistently shown to 
have no disorientation due to his PTSD.  Further, the March 
2008 examination noted that he was mentally capable of taking 
care of his own daily needs and self care; he could drive, 
bathe, dress, and liked to go fishing occasionally.  
Consequently, the Board concludes that the veteran's PTSD has 
not resulted in difficulty in understanding complex commands, 
impaired judgment, or impaired abstract thinking.

The Board also finds that a thorough review of the competent 
medical evidence does not indicate the veteran experiences 
disturbances of motivation or mood other than the already 
acknowledged depression.  As stated above, this 
symptomatology is part of the criteria for the current 30 
percent evaluation.

The Board acknowledges that the veteran's PTSD has resulted 
in occupational and social impairment.  However, all 
compensable evaluations under the schedular criteria include 
such impairment.  Therefore, the issue is whether the level 
of the veteran's occupational and social impairment is of 
such severity as to warrant a rating in excess of 30 percent.

Of particular importance in evaluating the veteran's level of 
occupational and social impairment is his employment and 
social history, as well as the global assessment of 
functioning (GAF) scores he has been assigned, because such 
designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).

In this case, the November 2003 VA examination assigned a GAF 
score of 45, which reflects serious impairment in social and 
occupational functioning.  However, the September 2005 VA 
examiner assigned a GAF score of 55, which reflects moderate 
impairment.  Although the most recent VA examination of March 
2008 assigned a GAF of 50, the examiner explicitly stated 
that it represented no more than moderate impairment.  The 
Board finds that such impairment is adequately reflected by 
the current 30 percent rating.  Moreover, the record, 
including the VA medical examinations, consistently reflect 
he has been married to his wife for many years; that he 
speaks with his son and grandchild on a regular basis; that 
he speaks with his mother or 2 sisters once a week; and that 
he had a couple of friends he speaks with occasionally.  
Further, while he has not worked since 1994 and is in receipt 
of SSA disability benefits, his SSA records reflect it is due 
to a combination of his psychiatric and physical 
disabilities, to include his nonservice-connected substance 
abuse problems.

For these reasons, the Board finds that the severity of the 
veteran's service-connected PTSD is adequately reflected by 
the current 30 percent rating, and that he does not meet or 
nearly approximate the criteria for a higher rating under 
Diagnostic Code 9411, to include on the basis of a "staged" 
rating.

The Board also concurs with the RO's determination that the 
veteran's service-connected bronchitis with emphysema does 
not warrant consideration of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that in exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  

In this case, the record does not reflect the veteran has 
been hospitalized due to his service-connected PTSD during 
the course of this appeal.  Moreover, for the reasons stated 
above, the Board has found that the PTSD results in no more 
than moderate occupational impairment.  As such, it does not 
support a finding of marked interference with employment.  In 
other words, the Board is of the opinion that such impairment 
has been adequately compensation by the current schedular 
rating.  Loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Moreover, there is no evidence 
in the medical records of an exceptional or unusual clinical 
picture, or of any other reason why an extraschedular rating 
should be assigned.  Accordingly, referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 30 percent for his service-connected PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal must be denied.


ORDER

Entitlement to a temporary total rating under 38 C.F.R. § 
4.29, based on a period of hospitalization from May 1, 2003, 
to May 30, 2003, is denied.

Entitlement to an increased rating for PTSD, currently rated 
as 30 percent disabling, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


